Case 1:20-cv-01235-JPH-MPB Document 15 Filed 07/22/20 Page 1 of 1 PageID #: 73




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                 Indianapolis Division


REGINA ADDISON                                         )
          Plaintiff,                                   )
                                                       )
       v.                                              ) Case No.        1:20-cv-1235-JPH-MPB
                                                       )
EQUIFAX INFORMATION SERVICES, LLC,                     )
          Defendant.                                   )


                                 NOTICE OF APPEARANCE

TO:    The Clerk of Court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for: Regina Addison, Plaintiff.

       Dated this 22nd day of July, 2020.


                                             Respectfully submitted,

                                             /s/ Quentin J. Collins
                                             Quentin J. Collins, No. 35870-29
                                             CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                             320 N. Meridian Street, Suite 1100
                                             Indianapolis, IN 46204
                                             Telephone: (317) 637-1321
                                             Fax: (317) 687-2344
                                             qcollins@clarkquinnlaw.com
                                             Counsel for the Plaintiff
